Citation Nr: 0943459	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for bilateral venous stasis with leg ulcers, 
hyperpigmentation, ulcer aggravation, erythema and varicose 
veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for hemorrhoids and declined to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral venous stasis.  Timely appeals were noted from that 
decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The merits of the issue of service connection for bilateral 
venous stasis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although hemorrhoids were not noted during the Veteran's 
entry examination, hemorrhoid tags were discovered during a 
second examination, conducted 6 days after his entry into 
service.  

2.  The credible and probative evidence of record shows that 
disability associated with hemorrhoids did not undergo an 
increase in severity during service.  

3.  A December 2001 rating decision denied service connection 
for bilateral venous status on the basis that there was no 
evidence of the disorder in service, nor was there evidence 
of a nexus to service.  The Veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

4.  Presuming its credibility, evidence received since 
December 2001 elates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entry has been 
rebutted by clear and unmistakable evidence that hemorrhoids 
pre-existed service, and pre-existing hemorrhoids were not 
aggravated therein.  38 U.S.C.A. 1111, 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).

2.  A December 2001 RO decision denying entitlement to 
service connection for bilateral venous stasis is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).  

3.  The evidence added to the record since December 2001 is 
new and material; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2006, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
notice requirements for new and material evidence claims set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by 
the June 2006 letter.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for hemorrhoids 
because there is no evidence of pertinent disability in 
service or for many years following service.  As will be 
discussed herein, there is no suggestion in the service 
treatment records that hemorrhoidal tags increased in 
severity in service.  Even if current findings of hemorrhoids 
were made, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of hemorrhoids in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating any hemorrhoid disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2007).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for hemorrhoids 
because there is no evidence of a current disability.  In 
view of the absence of findings of current hemorrhoids, a 
finding that the Veteran's hemorrhoids underwent an increase 
in severity during service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).  The 
Board is satisfied that the duties to notify and assist have 
been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A Veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  This presumption may be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service.  VAOPGCPREC 3-
2003; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Cotant v. Principi, 17 Vet. App. 116, 131 (2003), 
citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See 
also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable (obvious and manifest) evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The Veteran has claimed service connection for hemorrhoids, 
which he has attributed to service.  Specifically, the 
Veteran has pointed to a service treatment record, dated 6 
days after his entry into service, noting "hemorrhoid 
tags."  

The Veteran's pre-induction examination, conducted in 
December 1950, almost a year and a half prior to his entry 
into service, shows no evidence of hemorrhoids.  The service 
treatment record also contains a note, dated May 15, 1952, 
one day after the Veteran's entry into service, indicating 
that a physical examination had been conducted and no defects 
were found.  A copy of the full examination report has not 
been made part of the Veteran's service treatment record.  
Nevertheless, in the absence of a finding of hemorrhoids on 
the Veteran's entrance examination, the presumption of 
soundness attaches.  

This presumption may be rebutted by clear and unmistakable 
evidence that a disability existed prior to service and was 
not aggravated by service.  VAOPGCPREC 3-2003; Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  See also Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 
1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  In this 
case, the Veteran was re-examined on May 20, 1952, 5 days 
after the examination conducted upon service entry.  During 
this second examination, the Veteran was found to have 
scoliosis, hemorrhoid tags, and a left varicocele.  A 
manifestation of a disorder so close to date of enlistment 
(in this case 6 days) is sufficient to rebut the presumption 
of soundness.  See 38 C.F.R. § 3.303(c) (There are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof) and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional evidence is necessary.  
Consequently, with notation during service of such residual 
conditions as hemorrhoidal tags, with no evidence of the 
pertinent antecedent active disease during service, the 
conclusion must be that they preceded service).  

The next step of the inquiry is to determine whether 
hemorrhoids aggravated in service. A lack of aggravation may 
be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre- existing 
condition. VAOPGCPREC 3-2003 (July 16, 2003).  In this case, 
there were no complaints of hemorrhoids in service or other 
symptoms of the disorder.  The Veteran's discharge 
examination noted a hemorrhoid tag with no discussion of 
complications or aggravation.

Post-service evidence shows treatment for hemorrhoids in 
January 1992, which were treated with banding.  There is no 
further evidence of hemorrhoids.

There is no competent evidence in the veteran's service 
medical records that hemorrhoid disability was aggravated 
during active service.  The Veteran has claimed that 
hemorrhoids were symptomatic in service, and assuming that to 
be true, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Davis 
v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting 
worsening of the condition" is required.  Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).  There is no documentation of treatment 
for hemorrhoids in service.  Furthermore, on examination at 
separation from service, the hemorrhoids had not increased in 
severity and only a hemorrhoidal tag was exhibited, which is 
similar to what was found on the examination 6 days after his 
entry.  Post service treatment is documented almost 40 years 
later at which time the disability was symptomatic.  This is 
far too remote from service to be attributed to active duty.  
Thus, the evidence clearly and unmistakably shows that there 
was no permanent aggravation in service of the pre-existing 
hemorrhoid disability.

The Board finds that the presumption of soundness in this 
case has been rebutted by clear and unmistakable evidence 
that the hemorrhoidal disability existed prior to service and 
was not aggravated therein.  See 38 U.S.C.A. § 1111; Wagner, 
supra; VAOPGCPREC 3-2003.  The Board finds that any post-
service hemorrhoidal disability is not related to any 
incident from the veteran's service.  To the extent that the 
veteran has asserted that his disability had its onset in 
service or was aggravated therein, the Board finds that the 
clinical evidence showing that the disability was unchanged 
at discharge from service is more convincing and of greater 
probative weight.  

In sum, the Board concludes that the hemorrhoidal disability 
clearly and unmistakably existed prior to service and was not 
aggravated by service.

New and Material Evidence

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In a December 2001 decision, the RO denied service connection 
for bilateral venous stasis on the grounds that there was no 
evidence of in-service incurrence, nor was there evidence of 
a nexus to service.  The Veteran did not file a timely appeal 
and that decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  Thus, the 
Veteran's service connection claim for bilateral venous 
stasis may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim. In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Since the December 2001 rating decision is final, the Board 
must now determine whether new and material evidence 
sufficient to reopen the claim has been received subsequent 
to that decision.  In this case, to be new and material, the 
evidence needs to show evidence of in-service incurrence or a 
nexus to service.  

On review, the Board finds that the Veteran has submitted new 
and material evidence.  In April 2004 and May 2004, the 
Veteran provided private medical reports reflecting that the 
Veteran has venous stasis of the lower extremities that could 
be related to service.  This new evidence relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, that there is a nexus to service.  It raises a 
reasonable possibility of establishing the claim.  Therefore, 
presuming its credibility, the evidence is new and material.  
Such new and material evidence having been received, the 
appeal is granted insofar as the previously denied claim is 
reopened.  


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for 
bilateral venous stasis is granted, and to this extent, the 
appeal is allowed.

Service connection for hemorrhoids is denied.




REMAND

The Veteran has asserted that his bilateral venous stasis had 
its onset during service.  There is no mention of a vascular 
disorder upon service entry.  However, in January 1953, the 
Veteran reported pain in the hip, posterior thigh, knee, calf 
and foot bilaterally, with the pain worse on the right.  A 
May 1954 physical examination given pursuant to service 
discharge revealed a normal vascular system (varicosities, 
etc.).  Private opinions dated April and May 2004 have 
related the Veteran's bilateral venous stasis to his service, 
although the claims folder and service treatment records were 
not reviewed.  Upon remand, the Veteran should be scheduled 
for a VA examination to determine the nature and etiology of 
his bilateral venous stasis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination for the purpose of 
determining the nature and etiology of 
his bilateral venous stasis.  Based on a 
review of the claims file, to include the 
Veteran's discharge examination revealing 
normal lower extremities and vascular 
system and the private medical opinions 
dated April and May 2004 relating current 
bilateral vascular disease to service, 
the examiner is asked to render an 
opinion as to whether there is a 50 
percent probability or greater that the 
Veteran's bilateral venous stasis had its 
onset during service.  A rationale for 
any opinion rendered is requested.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


